EXHIBIT 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE MEDIA COMMUNICATIONS Amy Bass Director of Corporate Communications 417-625-5114 abass@empiredistrict.com INVESTOR RELATIONS Jan Watson Secretary – Treasurer 417-625-5108 jwatson@empiredistrict.com THE EMPIRE DISTRICT ELECTRIC COMPANY ISSUES $150,000, JOPLIN, MO – May 30, 2013 –The Empire District Electric Company (NYSE:EDE) announced today the settlement related to the Bond Purchase Agreement dated as of October 30, 2012, for a private placement of $30,000,000 aggregate principal amount of its 3.73% Series First Mortgage Bonds due 2033 and $120,000,000 aggregate principal amount of its 4.32% Series First Mortgage Bonds due 2043.The 3.73% Series First Mortgage Bonds will mature on May 30, 2033.The 4.32% Series First Mortgage Bonds will mature on May 30, 2043.Interest is payable semi-annually on the bonds on each May 30 and November 30, commencing November 30, 2013. The bonds may be redeemed, at the Company’s option, at any time prior to maturity, at par plus a make whole premium, together with accrued and unpaid interest, if any, to the redemption date. The terms of the bonds are set forth in the Bond Purchase Agreement, dated as of October 30, 2012, by and among the Company and the purchasers named therein, and the Thirty-Ninth Supplemental Indenture of Mortgage and Deed of Trust dated as of May 30, 2013, by and among the Company and The Bank of New York Mellon Trust Company, N.A., as principal trustee, and UMB Bank & Trust, N.A., as Missouri trustee. The Company expects to use the proceeds from the sale of the bonds to redeem all $98,000,000 aggregate principal amount of the Company’s Senior Notes, 4.50% Seriesdue 2013 which mature on June 15, 2013, and for general corporate purposes. The bonds have not been registered under the Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. This Press Release shall not constitute an offer to sell or the solicitation of an offer to buy any security. Based in Joplin, Missouri, The Empire District Electric Company (NYSE: EDE) is an investor-owned, regulated utility providing electric, natural gas (through its wholly owned subsidiary The Empire District Gas Company), and water service, with approximately 216,000 customers in Missouri, Kansas, Oklahoma, and Arkansas.A subsidiary of the Company also provides fiber optic services.For more information regarding Empire, visit www.empiredistrict.com. ### Certain matters discussed in this press release are “forward-looking statements” intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995.Such statements address future plans, objectives, expectations, and events or conditions concerning various matters.Actual results in each case could differ materially from those currently anticipated in such statements, by reason of the factors noted in our filings with the SEC, including the most recent Form 10-K and Form 10-Q.
